                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT INDIANA

 UNITED STATES OF AMERICA

                       v.                              CAUSE NO.: 1:18-CR-1-TLS

 SHAWN BACON

                                    OPINION AND ORDER

       The Defendant, Shawn Bacon, is awaiting trial on drug and firearms-related offenses set

forth in a ten-count Indictment. The Defendant previously filed a Motion to Suppress seeking

suppression of all evidence that was confiscated during the December 20, 2017, search of his

residence on High Street in Fort Wayne, Indiana. The home was searched pursuant to a search

warrant, but the Defendant maintained that the warrant should not have been issued because the

supporting affidavit was insufficient on its face to establish probable cause to believe that the

evidence sought would be found at the residence. One of his main contentions was that the

Confidential Informants (CIs) who were used during two separate controlled drug purchases

received much of their information, as well as the drugs, from third party intermediaries. This

was problematic, he argued, because the credibility of these third parties had not been vetted.

       On September 19, 2018, the Court issued an Opinion and Order [ECF No. 42] denying

the Defendant’s Motion to Suppress. The Defendant has filed a Motion to Reconsider Opinion

and Order of Court Denying Motion to Suppress and Motion for Evidentiary Hearing [ECF No.

48]. According to the Motion, the Government recently advised counsel for the Defendant that it

had learned that the third-party purchasers had been arrested. Their arrests were related to the

same drug transactions that were conducted as controlled buys and described in the probable

cause affidavit for the Defendant’s residence. The Defendant asserts that this new evidence
requires the Court to reconsider its previous ruling because the credibility of the third parties is

further brought into question. He argues that

       the question whether [the acquaintances of the confidential informants] actually
       bought drugs from Bacon is crucial to the issue of whether the search warrant
       should have issued. Their arrest for drug dealing, which dealing apparently took
       place at or near the time of the alleged purchases from Bacon, certainly reflects on
       their credibility. This makes what Detective Wise knew about their conduct as well
       as what he informed the Magistrate about their reliability also crucial.

(Def.’s Mot. 4.)

       The Defendant’s Motion is without merit. First, it must be remembered that when an

“affidavit is the only evidence presented to the warrant-issuing magistrate, ‘the warrant must

stand or fall solely on the contents of the affidavit.’” United States v. Koerth, 312 F.3d 862, 866

(7th Cir. 2002) (quoting United States v. Roth, 391 F.2d 507, 509 (7th Cir. 1967)). “A

magistrate’s ‘determination of probable cause should be paid great deference by reviewing

courts.’” Illinois v. Gates, 462 U.S. 213, 236 (1983) (quoting Spinelli v. United States, 393 U.S.

410, 419 (1969)). “[T]he duty of a reviewing court is simply to ensure that the magistrate had a

substantial basis for concluding that probable cause existed.” Id. at 238–39 (quotation marks,

brackets, and ellipsis omitted). By relying on facts outside the affidavit, the Defendant’s Motion

to Reconsider does not acknowledge or adhere to this standard.

       Out of an abundance of caution, the Court considers the Defendant’s Motion as a request

for a hearing under Franks v. Delaware, 438 U.S. 154 (1978), to challenge the veracity of

information in the search warrant affidavit. “To obtain a Franks hearing, the defendant must

make a ‘substantial preliminary showing’ of (1) a material falsity or omission that would alter

the probable cause determination, and (2) a deliberate or reckless disregard for the truth.” United

States v. Glover, 755 F.3d 811, 820 (7th Cir. 2014) (citing United States v. McMurtrey, 704 F.3d

502, 508 (7th Cir. 2013)). The Defendant has not met his burden on either element, despite the


                                                  2
reference questioning what Detective Wise knew when he obtained the search warrant. The

Defendant has offered no evidence related to Detective Wise’s state of mind as necessary to

satisfy the second element. As will be explained below, even if Detective Wise knew that the

middle men for the controlled drug purchases were going to be arrested, or that they were known

drug dealers, that information is not material to the probable cause determination.

        While it is accurate to say, as the Defendant argues, that whether the middle men

obtained drugs from the High Street residence is a crucial issue, it does not follow that their

arrests for buying and selling those drugs makes any of the statements in the probable cause

affidavit less reliable. As the Court stated when it denied the Motion to Suppress, “it was not so

much the credibility of these individuals that provided the basis for probable cause, as it was

their actions in obtaining drugs from the High Street residence.” (9/19/18 Opinion and Order 7.)

They both entered the High Street residence between the time they accepted payment for the

drugs and delivered them to the CIs. Because they were not cooperating with law enforcement,

but simply going about their drug dealing activity unaware that it was subject to police

surveillance, their credibility was not pertinent. Given this role in the drug transactions, whether

they were trustworthy and believable, is immaterial. Presumably, that reality explains why the

Defendant’s arguments in support of suppression relied largely on the premise—which the Court

rejected—that the middle men knew they were taking part in controlled drug buys. The

Defendant argued that, knowing this, they used the opportunity to sell their own drugs without

getting arrested, and to set the Defendant up as the fall guy. The Court was not attempting to be

prophetic when it noted that the Defendant’s theory did “not explain how the misdeed of selling

drugs is not grounds for an arrest simply because those drugs were sourced from somewhere

else.” (Id. 10.)



                                                  3
       The arrests for illegal activity undertaken during the controlled buys described in the

probable cause affidavit does not require a reconsideration of the Court’s September 19, 2018,

Opinion and Order. Nor is there any reason for the Court to conduct an evidentiary hearing.



                                            CONCLUSION

       For the reasons stated above, the Court DENIES the Defendant’s Motion to Reconsider

Opinion and Order of Court Denying Motion to Suppress and Motion for Evidentiary Hearing

[ECF No. 48]. The Final Pretrial Conference set for December 31, 2018, at 2:30 PM, and the trial

set to begin on January 14, 2019, are confirmed.

       SO ORDERED on November 28, 2018.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                4
